83 F.3d 414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory A. HARGIS, Government of the United States, Ex.Rel., Petitioner-Appellant,v.Lloyd L. WATERS, Warden, Maryland CorrectionalInstitution-H;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 95-7802.
United States Court of Appeals, Fourth Circuit.
Submitted March 12, 1996.Decided April 19, 1996.

Gregory A. Hargis, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Tarra R. DeShields-Minnis, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the district court's opinion, and affirm on alternate reasoning the order of the district court.   While the Appellant's claims are not procedurally barred, they are without merit because Appellant has not shown he was prejudiced by counsel's alleged errors at trial.  Strickland v. Washington, 466 U.S. 668 (1984).   Accordingly, we grant a certificate of probable cause, deny the Appellant's motion for summary disposition, and affirm the order of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED